Citation Nr: 0106802	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
angioedema, currently evaluated as 10 percent disabling.

2.  Whether the veteran's disability compensation benefits 
are subject to recoupment of military separation pay.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection for angioedema, with assignment of a zero percent 
disability rating.  The veteran currently resides within the 
jurisdiction of the RO in St. Petersburg, Florida.

After the veteran perfected her appeal, a November 1997 
supplemental statement of the case assigned a 10 percent 
disability rating for her angioedema.  However, this was not 
a full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 7118.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

In July 1999, the Board remanded this case to the RO so that 
the veteran could have a hearing before a member of the 
Board.  Such a hearing was then held in December 1999 by the 
undersigned Board member who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).  
In March 2000, the Board again remanded the angioedema issue 
to the RO for further development.  Although the RO complied 
with the Board's Remand instructions, it is necessary that 
this issue again be remanded for the reasons discussed below.

The March 2000 Board decision also remanded a claim of 
entitlement to service connection for asthma.  While this 
case was in remand status, a November 2000 rating decision 
granted service connection for asthma and assigned a 30 
percent disability rating for this condition.  The veteran 
has not indicated disagreement with that decision, and this 
issue is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

With respect to the claim of whether the veteran's disability 
compensation benefits are subject to recoupment of military 
separation pay, the Board finds that the veteran has filed a 
notice of disagreement with the RO's failure to consider this 
issue, thereby initiating, but not perfecting, an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that she is afforded every 
possible consideration.

A.  Angioedema

Angioedema is manifested by recurrent large areas of 
subcutaneous edema of sudden onset, frequently an allergic 
reaction.  Stedman's Medical Dictionary at 84 (26th ed. 
1995).  While this claim was pending, regulatory changes 
amended the rating criteria for evaluating diseases of the 
arteries and veins.  See 62 Fed. Reg. 65207-65224 (December 
11, 1997).  This amendment was effective January 12, 1998.  
The prior criteria evaluated angioedema according to the 
frequency and duration of attacks and the severity of 
manifestations.  38 C.F.R. § 4.104, Diagnostic Code 7118 
(1997).  Although the current criteria still consider the 
frequency of attacks, expressed in how many per year, and the 
duration of attacks, it must also be considered whether any 
of the attacks include laryngeal involvement.  38 C.F.R. 
§ 4.104, Diagnostic Code 7118 (2000).  The commentary to the 
amended criteria indicated that laryngeal involvement 
commonly causes respiratory distress due to airway 
obstruction and requires emergency treatment.  62 Fed. Reg. 
at 65217 (December 11, 1997).  If this occurs more than twice 
a year, it warrants a 40 percent evaluation. 

For many years, the veteran has claimed that her angioedema 
is frequently severe enough to warrant emergency room 
treatment.  She stated during her 1997 VA examination that 
she had sought emergency treatment twice in the prior year.  
None of these hospital records have been obtained, and such 
records are certainly pertinent to the veteran's claim for a 
higher rating if such emergency room treatment was, in fact, 
necessitated by her angioedema.  

It is also clear that numerous private and VA records exist 
that have not been obtained.  Because this appeal is from the 
initial rating assigned to a disability upon awarding service 
connection, consistent with the facts found, the rating may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since this claim is on appeal 
from the initial rating assigned from 1992, all evidence from 
1992 to the present must be considered in determining the 
appropriate rating, including in "staged ratings" for the 
veteran's angioedema.  Accordingly, all of the veteran's 
treatment records from 1992 to the present must be obtained.  

Furthermore, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It cannot be said at 
this point that there is no possible additional notification 
or development action that is required under the Veterans 
Claims Assistance Act of 2000 since the veteran has received 
extensive private and VA treatment since her separation from 
service in 1992, but most of the records in the file have 
been submitted directly by her, leaving open the possibility 
that additional records exist that have not been obtained.  
It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is also 
required.  

The veteran has frequently stated that she has missed time 
from work due to side effects from medications prescribed for 
her angioedema.  While this case is in remand status, the RO 
should advise her that she should submit any additional 
documentation about missing work that would support her 
contention that this was the result of her angioedema.

B.  Separation pay

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

When the RO assigned a 10 percent disability rating for the 
veteran's angioedema in November 1997, it informed her that 
her compensation payments were being withheld to recoup the 
amount of separation pay that she had received upon discharge 
from service.  In March 1998, the veteran stated that the 
decision to withhold her compensation payments was "wrong" 
because she had received a bonus for voluntary separation 
from service, not disability or retirement pay.  When the RO 
did not respond, the veteran submitted another copy of this 
statement in August 1998, along with her handwritten comment 
that none of the situations applied to her that affected the 
right to receive payment.  In December 1998, she submitted a 
copy of the RO's November 1997 letter with handwritten 
comments that she had received a Selective Service Bonus, not 
retirement pay.  A note in the file dated in December 1998 
indicates that the RO sent the veteran a copy of the 
"Selective Service Bonus" recoupment law.  At her hearing 
before the Board in December 1999, the veteran continued to 
express her disagreement with the withholding of her 
compensation payments.  

In the Board's March 2000 Remand, this issue was referred to 
the RO for "development and adjudication."  However, the RO 
did nothing on this issue while the case was in remand 
status.  In fact, after granting service connection for 
asthma and assigning a 30 percent disability rating back to 
1992, the RO sent the veteran a letter stating that her 
compensation benefits were again being withheld in order to 
recoup her severance pay.  

The RO has still not adjudicated the propriety of withholding 
the veteran's compensation benefits to recoup the full amount 
of her military separation pay.  The Board construes the 
veteran's repeated statements, including her testimony in 
December 1999, to be a notice of disagreement with the 
failure of the RO to consider and adjudicate this issue.  See 
Isenbart v. Brown, 7 Vet. App. 537 (1995) (NOD can attach to 
an RO's failure to adjudicate a claim which was properly 
before it so long as the NOD can be fairly read as 
encompassing the RO's failure to adjudicate that particular 
claim); Garlejo v. Brown, 10 Vet. App. 229 (1997).  It is 
proper to remand this claim because the veteran has not been 
provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's VA medical 
records and asking her to submit a 
detailed statement of all private 
treatment she has received for angioedema 
since 1992, to include all emergency room 
treatment.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


2.  Advise the veteran that she should 
submit any additional documentation about 
her time missed from work that would 
support her contention that this was the 
result of her angioedema.

3.  After completion of the above 
evidentiary development, the RO should 
review the medical records obtained and 
determine whether any additional 
development is needed (i.e., VA 
examination).

4.  Thereafter, readjudicate the 
veteran's claim for a higher rating for 
angioedema, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  When readjudicating this claim, 
the RO should:  

(a) review the evidence of record at the 
time of the 1993 rating decision that 
was considered in assigning the 
original disability rating for the 
veteran's angioedema, then consider 
all the evidence of record to 
determine whether the facts show that 
she was entitled to a higher 
disability rating for this condition 
at any period of time since her 
original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); and 

(b) consider whether either the new or 
the old version of the rating criteria 
for disorders of arteries and veins is 
more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO should bear in 
mind that any increased rating 
assigned based on the amended rating 
criteria can only be applied from and 
after the effective date of the 
amendment to the rating criteria.  
VAOPGCPREC 3-2000 (May 30, 2000).

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
her representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  
Thereafter, subject to current appellate 
procedures, the angioedema claim should 
be returned to the Board for further 
appellate consideration, if appropriate.

6.  Provide the veteran and her 
representative a statement of the case as 
to the issue of whether the veteran's 
disability compensation benefits are 
subject to recoupment of military 
separation pay.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran need take no further action until she is so 
informed.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional medical 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


